Order entered August 27, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00098-CV

                      RYAN GALLAGHER, Appellant

                                       V.

                   COLLIN COUNTY, ET AL., Appellees

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 416-00049-2020

                                    ORDER

      Before the Court is appellant’s August 12, 2020 “Motion for Trial by Jury.”

We DENY the motion.

      Also before the Court is appellant’s August 20, 2020 “Motion for Hearing

on Constitutionality of Statutes.” We DENY the motion.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE